Citation Nr: 0434266	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a spinal/head 
disability.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran asserts that in December 1967 during advanced 
individual training in Fort Huachuca, Arizona, at the "Pole 
Orchard", he fell 20 feet and injured his back and head.  

There are pertinent outstanding records which have not been 
associated with the claims file.  The veteran stated that he 
underwent an examination by the Office of Workers' 
Compensation Programs (OWCP), which found that his current 
back problem is from an old accident.  This examination is 
not of record and should be obtained.  

In addition, the veteran referred to private medical records 
from Tahoe Fracture Clinic and Spine Care Medical Group, 
including from James B. Reynolds, M.D. and Dr. Conrad 
Hartsell.  As the case must be remanded for the foregoing 
reasons, additional efforts should be undertaken to obtain 
these records.  

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
administrative and medical records 
relating to the veteran's Worker's 
Compensation claim, and associate them 
with the claims file.  

2.  Make arrangements to the medical 
records for the veteran's spinal/head 
disability from Tahoe Fracture Clinic and 
Spine Care Medical Group, including from 
James B. Reynolds, M.D. and Dr. Conrad 
Hartsell.

3.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  
notification must be associated with the 
claims file.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


